DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a device for controlling a printing operation in an inkjet printing machine, the device comprising: 
 	at least one inkjet print head disposed at an adjustable distance from a substrate to be printed on; 
 	a bad sheet sensor having a trigger threshold; 
 	a device for receiving print job data; and 
 	a machine control unit adapting said distance between said inkjet print head and the substrate to be printed on and adapting said trigger threshold of said bad sheet sensor as a function of received print job data including inks being used before or during the printing operation.

3.	U.S. Patent application publication number 2004/0008230 to Kelley et al. disclosed a similar invention (see the office correspondence sent on 06/15/2021). Unlike in the instant application, Kelley et al. are silent about “a bad sheet sensor having a trigger threshold; and adapting said trigger threshold of said bad sheet sensor as a function of received print job data including inks being used before or during the printing operation”.

4.	U.S. Patent application publication number 2016/0103632 to Kawaguchi et al. also disclosed a similar invention (see the office correspondence sent on 06/15/2021). Unlike in the 

5.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853